I dissent from the majority opinion. I think that the questions proposed to be addressed to defendant's witnesses on cross-examination were proper and pertinent. The probative value of the expected answers is obvious and the rules of evidence sustain the appellants' position. The asking of questions likely to elicit the truth of an issue is essential to a just result and in respect to them the limit of a trial judge's "discretion" is the boundary line of a litigant's rights.
In the case of Gallagher v. P. R. T. Co., 248 Pa. 304,93 A. 1074, cited in the majority opinion, this court quoted with approval the following statement from the opinion of this court in Glenn v. P.  W. C. Traction Co., 206 Pa. 135, 55 A. 860: ". . . the range of a cross-examination, to a very great extent, must be left to the sound discretion of the trial judge, and unless that discretion has been plainly abused, to the injury of the party complaining, it is not ground for reversal." In my judgment, this discretion has been "plainly abused" in this case "to the injury of the party complaining." In that case the trial judge refused to permit plaintiff's attorney to examine one of defendant's witnesses on cross-examination in regard to matters not touched upon in the direct examination and not intended to show bias, or to test the integrity of the witness or the accuracy of his statements. In this case the question ruled out was obviously intended to test the integrity of the witnesses and by inference the accuracy of their statements. *Page 471 
In Thompson v. American Steel  Wire Co., 317 Pa. 7,175 A. 541, also cited in the majority opinion, the question excluded "had relevance merely to test the qualifications of the witness, who had already been extensively cross-examined for the purpose." This court there said further: "The extent to which cross-examination of this character [italics supplied] can be carried must be, and is, within the control of the court." In the case at bar the cross-examination was not merely to test the qualifications of the witness; it went to the very heart of the issue.
In Pusey's Estate, 321 Pa. 248, 184 A. 844, also cited in the majority opinion, this court said: "Appellants complain that appellees' counsel exceeded the proper limits of cross-examination. Cross-examination is a vital and essential requisite in our system of trials. As stated by Prof. Wigmore, it is probably 'the greatest legal engine ever invented for the discovery of truth': Wigmore on Evidence (2nd Ed.), section 1367. While the right is often abused, nevertheless to confine it within too narrow limits would seriously impair its effectiveness." In that case the complaint was that too wide a latitude had been given to cross-examination and this court refused so to hold, saying: "A wide latitude was necessary here where a sharp contradiction existed in vital testimony, the truth of which could only be found by a searching investigation; credibility was a prime factor."
The application of the principles just cited is, I think, in the instant case determinative of the question in appellants' favor, as I believe the following review of the facts indicate.
At about 10 p. m., December 30, 1934, the plaintiffs were passengers in an automobile being driven by Harry Zeitlin westward near Freehold, New Jersey. They were traveling about 125 to 150 feet behind the car being driven by defendant. At the scene of the accident the concrete road is straight and is twenty feet wide. A *Page 472 
collision occurred between defendant's car and the "Jackson car" coming in the opposite direction. Plaintiffs' evidence indicated that defendant, in attempting to pass a car ahead, went over on the wrong side of the road and collided with the Jackson car. Defendant's evidence was that the Jackson car when opposite defendant's car abruptly turned over to defendant's side of the road and struck the latter's automobile. After this collision the Jackson car was out of control and ran into the Zeitlin car, striking it on the left side. Defendant's car thereafter continued west on the wrong side of the road for about 300 feet.
Nathan Freedman and Anna Freedman, his wife, were passengers in defendant's car. They were called by him as witnesses and testified that his car was on its own side of the highway at all times and that there was no automobile ahead of it. On cross-examination counsel for the plaintiffs proposed to ask each of these witnesses three questions: (1) whether or not the witness had claimed damages from defendant by reason of injuries he or she had received in the accident, (2) whether or not they had in writing released defendant from all claims for such injuries, and (3) whether or not they had received from defendant a sum of money for such injuries. Exceptions to these questions were sustained and a verdict was returned for defendant. Exclusion of these questions was assigned as reasons for a new trial. A new trial was refused. Both plaintiffs appealed.
Appellants contend that the questions excluded were proper to test the credibility of the Freedmans on the theory that if they admitted they made claims against the defendant, it would indicate that they regarded the defendant as negligent and this would be contrary to their testimony at the trial. The court below ruled out these questions on the ground that the making of a claim for damages, the signing of a release, and the receipt of money in satisfaction of the claim made, was "only by inference" inconsistent with the testimony given, whereas *Page 473 
the witnesses "could have been asked concerning any statements made by them that defendant had been careless, or any statements otherwise contradictory to their testimony in direct examination." In the opinion refusing a new trial it is stated that "at the side bar conference" the trial judge was informed that "small settlements were made with Mr. and Mrs. Freedman by the insurance company on behalf of defendant" and that counsel for defendant "argued at side bar that to permit the Freedmans to answer the questions propounded would require him in re-direct examination to put before the jury the nature of the settlements and that this would inevitably result in revealing to the jury that defendant was protected by insurance and it was largely to avoid this impropriety that the trial judge exercised his discretion in excluding the testimony."
The limiting of the cross-examination "to anystatement contradictory to their testimony in direct examination" was, in my judgment, error. A witness's action in a given situation may be completely contradictory to his later sworn statement and if it is, or appears to be, so contradictory, the jury is entitled to be informed of it so that they may take it into consideration in appraising his testimony.
Cross-examination is not a privilege but a right. SeeAlford v. United States, 282 U.S. 687. All testimony must be subjected to the test of cross-examination by the party against whom it is adduced. Only after cross-examination can a witness's credibility be appraised and the weight to be accorded his words be determined. Chief Justice GIBSON said inBank v. Fordyce, 9 Pa. 275, 277: "A party is entitled to bring out every circumstance relating to a fact which an adverse witness is called to prove." A party is entitled to ask an adverse witness almost any pertinent question the answer to which tends to weaken or destroy the effect of the testimony in chief. Thayer in "A Preliminary Treatise on Evidence at the Common Law" declares, page 530, "two *Page 474 
leading principles" of evidence to be "(1) that nothing is to be received which is not logically probative of some matter requiring to be proved; and (2) that everything which is thus probative should come in unless a clear ground of policy or law excludes it." Wigmore on Evidence, Vol. 3, (2nd ed.) sec. 1368, aptly says: "A witness, on his direct examination, discloses but a part of the necessary facts. That which remains suppressed or undeveloped may be of two sorts, (a) the remaining and qualifying circumstances of the subject of testimony, as known to the witness, and (b) the facts which diminish and impeach the personal trustworthiness of the witness." In Quigley v. Thompson, 211 Pa. 107, 60 A. 506, this court said: "An incident of a transaction proved and circumstances connected with it, which qualify or destroy the effect of the testimony in chief, may be brought out in cross-examination." In Mullen v. Ins. Co., 182 Pa. 150,37 A. 988, this court said: "Any act or omission of the plaintiff inconsistent with his claim or with the testimony submitted to sustain it was pertinent to the issue, and therefore admissible, and so was a cross-examination of him directed to the development of a course of conduct incompatible with either."
In the instant case the cross-examination attempted by plaintiffs' counsel of the witnesses Freedman was "directed to the development of a course of conduct incompatible with" the direct evidence they gave. That they claimed damages from the defendant for conduct of his which on the witness stand they declared blameless logically tended to contradict their sworn testimony and to impeach their credibility. The settlement which the cross-examination tended to bring to light certainly tended to destroy the effect of the testimony in chief. Wigmore in sec. 1017 of his second edition of Evidence points out that "an approved method of demonstrating a witness's error and discrediting him is the process of using a prior self-contradiction." He quotes from Chief BARON GILBERT on Evidence, 147, 150, as follows: *Page 475 
"Things totally opposite cannot receive belief from the attestation of any man. . . . Contraries cannot be true." Wigmore says (sec. 1040): "The form of the supposed contradictory assertion is immaterial. . . . The inconsistency may be found expressed, not in words, but in conduct indicating a different belief." Deeply imbedded in human nature is the recognition of the probative force of conduct; this recognition finds expression in the time-honored and commonplace maxim that "actions speak louder than words." That an apparent inconsistency between a witness's conduct and his testimony may possibly be cleared up or minimized by explanation does not affect the admissibility of testimony of such conduct.
If in the instant case the witnesses who, it is alleged, made a claim for damages and received a sum of money as compensation, did so in good faith, it follows that their sworn testimony as to defendant's freedom from negligence was not honestly given; if the claim was made in bad faith, that fact would show such a lack of moral integrity as to impeach their veracity. Any fact is admissible in evidence (unless excluded by some consideration of public policy) which tends to negative the presence in a witness of "that sense of moral duty to speak truly which is at the foundation of the theory of testimonial evidence."
Earlier in this opinion there is quoted the reasons given by the court below for excluding the cross-examining questions referred to, these reasons being "certain facts not in the record" and relating to settlements made by an insurance company protecting the defendant and possible disclosure of these facts if the questions had been allowed.
The answer to that is: (1) that the admissibility or non-admissibility of testimony must be governed by the state of the record, not tested by facts not in the record, (2) that mere affirmative answers to the questions would have served plaintiff's legal purpose and such answers *Page 476 
would not have required a disclosure that the defendant was insured or that the money paid in settlement came from an insurance company, and (3) that if counsel for defendant in re-direct examination saw fit to elicit the fact that defendant was shielded by an insurance company, his client would have to abide the consequences. This court held in Lenahan v. PittstonCoal Mining Co., 221 Pa. 626, 70 A. 884: "The right [of cross-examination] is not to be denied or abridged because incidentally facts may be developed that are irrelevant to the issue and prejudicial to the other party." In that case it was said further, in substance, that when one party "opened the door for this inquiry and as long as it was conducted in good faith for a legitimate purpose," the other party "was within his rights" in proceeding with proper cross-examination.
The court below in its opinion refusing a new trial quoted from the opinion of this court in Fischer v. Commercial Nat.Bank, 321 Pa. 200, 184 A. 57, as follows: "The extent to which a witness may be cross-examined for this purpose [to prove his credibility] rests in the sound discretion of the trial court," citing Jessop v. Ivory, 158 Pa. 71, 27 A. 840. In the latter case the complaint was that the trial judge permitted a tooextensive cross-examination to test a witness's credibility. This court there said: "Considerable latitude must be allowed in cross-examination in cases like the present, and much must be left to the discretion of the trial judge, whose position enables him to see the exigencies of the trial much better than we can."
In the case now before us, the questions it was proposed to ask on cross-examination were not questions whose sole purpose was to impeach the veracity of the witnesses. That is an incidental effect of every successful contradiction, but here the purpose was not merely to discredit the witnesses but to show that their testimony as to defendant's careful driving was inconsistent with their action in claiming damages from him by *Page 477 
reason of his careless driving. To show by cross-examination that a witness previously had said or done something inconsistent with the relevant fact he testified to, is a litigant's absolute right. Protection of a litigant's trial rights is a judicial duty; denial of these rights cannot properly be characterized as a mere "exercise of judicial discretion." The denial of the right of a litigant to cross-examine an adverse witness on a relevant fact is far different from a mere limitation of the extent of a cross-examination. Even such a limitation may so prejudice a party's interest as to amount to an abuse of judicial discretion. The cross-examination of a witness to show bias, or corruption, or inability or lack of opportunity to observe the thing he describes might take an impracticable range unless restrained by the trial judge by a proper exercise of discretion. Wigmore in Vol. 2 (2nd ed.) of Evidence, makes a distinction between contradicting a witness by (1) "facts relevant to some issue in the case" and (2) "facts [merely] relevant to the discrediting of a witness." In the instant case the facts appellant expected to elicit on cross-examination were facts relevant to the issue in the case. They would also tend incidentally to the discrediting of the witnesses. The questions should have been allowed.
The conclusion, which I think is the correct one, is in harmony with the decisions in other jurisdictions where the same question has been adjudicated.
In Mo. Pac. Transp. Co. v. Norwood, 90 S.W.2d 480 (1936), a bus passenger sued for injuries sustained in a collision. Witnesses for defendant testified to facts tending to show that the bus driver was not negligent. On cross-examination the attorney for plaintiff was permitted to ask these witnesses whether they did not present claims to defendant for injuries they had received in the collision, or whether they had not settled with defendant for such injuries. This was held to be no error, the court saying: "The questions and answers were admissible as tending to contradict their testimony and *Page 478 
also to go to the credibility of the witnesses." In Lanasa v.Beggs, 159 Md. 311, plaintiff, while riding in a taxicab, was injured by the collision of the taxicab with a truck owned by defendant. Plaintiff, having testified on direct examination that the taxicab driver was not at fault, on cross-examination was asked whether she had not brought suit against the taxicab company on account of the collision, and had not told her attorney that the driver of the taxicab was at fault. This was held to be proper cross-examination. In Gurley v. St. LouisTransit Co., 259 S.W. 895 (Mo.), in an action against an employer for the injury of a workman, another workman injured in the same accident testified for the defendant. On cross-examination he was instructed by the court to answer the question as to what settlement the employer had made on account of his injuries. This action of the trial court was affirmed on appeal. See also Keet v. Murrin, 260 N.Y. 586, 184 N.E. 104.
I would reverse the judgments of the court below and award a venire.